            Case 1:18-cv-02351-KLM Document 64-3 Filed 01/28/19 USDC Colorado Page 1 of 6
1/28/2019                                                   Short-sellers are good for markets - Baiting bears




  Baiting bears

  Short-sellers are good for markets
  They are much maligned, but they keep exuberance in check




                                                                                                                 Subscribe      Welcome



      You are now logged in




     Print edition | Finance and economics
  Oct 11th 2018




                                                            Subscribe: 12 weeks for $12
                                                                                                                             EXHIBIT C
https://www.economist.com/finance-and-economics/2018/10/11/short-sellers-are-good-for-markets                                             1/6
            Case 1:18-cv-02351-KLM Document 64-3 Filed 01/28/19 USDC Colorado Page 2 of 6
1/28/2019                                                        Short-sellers are good for markets - Baiting bears

  IT IS a stressful time to be an investor in Tesla. On September 29th shares in the electric-car manufacturer soared by 17%
  after its boss, Elon Musk, settled fraud charges with America’s Securities and Exchange Commission (SEC). Just days later, on
  October 4th, a series of belligerent tweets by the rm’s outspoken founder sent shares tumbling by more than 7%.

  The tweets in question, like many of Mr Musk’s market-moving social-media posts, were targeted at short-sellers, who aim
  to make money by selling borrowed shares and buying them back later at a lower price. With a quarter of its publicly traded
  shares lent out to facilitate short-sellers’ bets, Tesla is one of the most heavily shorted companies in America. Mr Musk has
  publicly feuded with short-sellers for years, calling them “haters”, “jerks” and “not supersmart”. Research suggests that such
  insults are undeserved. Short-sellers are savvy investors who help to keep the market’s exuberance in check.

                                                                         ADVERTISING




                                                                                                    inRead invented by Teads




                                                                          Latest stories

   Culture as the menacing force behind today’s crazy politics
   OPEN FUTURE


   The danger of tailings dams
   THE ECONOMIST EXPLAINS


   “Leave to Remain” considers love in a hostile environment
   PROSPERO



                                                                            See more


  Short-sellers have always had their detractors. In 1610 regulators in Amsterdam banned short-selling after it was blamed for
  driving down the value of the Dutch East India Company. Two centuries later Napoleon deemed the practice an act of
  treason and prohibited it. After the stockmarket crash of 1929 Herbert Hoover, America’s president, similarly decried
  speculative short-selling as unpatriotic. The shorts are viewed with such suspicion because they pro t from the misfortune
  of others. When markets plummet, they are often blamed for deliberately exacerbating the fall to reap bigger returns.

  Academics say such accusations are far-fetched. Studies that look at when short-sellers place their bets nd that they behave
  much like other investors. Price declines that make short trades pro table tend to endure, undermining claims of
  manipulation. By seeking out overvalued assets, short-sellers help rein in animal spirits and prevent bubbles from forming.
  They make markets more liquid: when short-selling is banned by regulators, bid-ask spreads—the di erence between the
  price at which shares are bought and sold, widely used as a measure of market liquidity—increase.

  The shorts can also root out malfeasance. Jim Chanos, a well-known short-seller who is one of those betting against Tesla,
  famously predicted the collapse of Enron, an energy-trading rm that went bust in 2001.
                                                                 Subscribe: 12 weeks for $12

https://www.economist.com/finance-and-economics/2018/10/11/short-sellers-are-good-for-markets                                      2/6
            Case 1:18-cv-02351-KLM Document 64-3 Filed 01/28/19 USDC Colorado Page 3 of 6
1/28/2019                                                            Short-sellers are good for markets - Baiting bears

  Shorts’ bets do not always pay o immediately. Ihor Dusaniwsky from S3 Partners, a nancial-technology and analytics rm,
  thinks that Tesla’s short-sellers are sitting on unrealised losses of close to $3.5bn since the start of 2016. So far this year,
  borrowing fees alone have cost them more than $200m.

  Although short-sellers endure long stretches in the red, as a group they are clever stock-pickers. Studies show that heavily
  shorted stocks underperform lightly shorted stocks by as much as 16% a year on average. It was once thought that short-
  sellers pro ted mainly from bets on near-term price movements lasting no more than a month. But recent work by
  researchers at the University of Missouri and Renmin University in China suggests that opportunities for generating returns
  can persist for as long as a year. The authors estimate that a tenth of short positions last for at least six months.

  Mr Musk has demanded that short-selling “should be illegal”. He has repeatedly vowed to “burn” Tesla short-sellers and
  “explode” their bearish positions. Recently, though, he has done the opposite. His tweet on October 4th, which mockingly
  referred to the SEC as the “Shortseller Enrichment Commission”, made short-sellers a whopping $645m. According to Mr
  Dusaniwsky, the company’s nay-sayers are convinced the stock is still overvalued. The shorts will not be exiting their
  positions any time soon.

  This article appeared in the Finance and economics section of the print edition under the headline "Baiting bears"




                                                             You’ve seen the news,
                                                             now discover the story
                                     Get incisive analysis on the issues that matter. Whether you read each issue cover
                                       to cover, listen to the audio edition, or scan the headlines on your phone, time
                                                             with The Economist is always well spent.



                                                                   Enjoy 12 weeks' access for $12

                                                                      + receive a free notebook


     Print edition | Finance and economics
  Oct 11th 2018




   Reuse this content


       About The Economist




                                                                     Subscribe: 12 weeks for $12

https://www.economist.com/finance-and-economics/2018/10/11/short-sellers-are-good-for-markets                                        3/6
            Case 1:18-cv-02351-KLM Document 64-3 Filed 01/28/19 USDC Colorado Page 4 of 6
1/28/2019                                                   Short-sellers are good for markets - Baiting bears
                                                       ___
                                                       Advertisement                                    Advertisement
                                                                                                           Consumers act as
                                                                                                           champions of brands they
                                                                                                           believe in—and foils to
                                                                                                           those they don’t.

                                                                                                           Purpose is not just a
                                                                                                           responsibility, it’s a
                                                                                                           competitive edge.

                                                                                                           Read more on the
                                                                                                           importance of purpose to
                                                                                                           a company's bottom line.




   Britain’s zombie government
                                                            Subscribe: 12 weeks for $12
   Theresa May has lost control of Brexit. Parliament must take over
https://www.economist.com/finance-and-economics/2018/10/11/short-sellers-are-good-for-markets                                         4/6
            Case 1:18-cv-02351-KLM Document 64-3 Filed 01/28/19 USDC Colorado Page 5 of 6
1/28/2019                                                         Short-sellers are good for markets - Baiting bears
   As the prime minister ploughs on towards no deal, MPs have a duty to act




                                                                                   The Economist explains
                                                                                   The danger of tailings dams




                                                                                   THE ECONOMIST EXPLAINS



                                                                                   Silk Rhodes
                                                                                   Why China is lavishing money on foreign students




                                                                                   The wheel of history
                                                                                   Max Weber’s enduring wisdom




  Classiﬁed ads




  Subscribe                                            Group subscriptions                                  Contact us


  Help




  Keep updated



                                                                   Subscribe: 12 weeks for $12

https://www.economist.com/finance-and-economics/2018/10/11/short-sellers-are-good-for-markets                                         5/6
            Case 1:18-cv-02351-KLM Document 64-3 Filed 01/28/19 USDC Colorado Page 6 of 6
1/28/2019                                                                  Short-sellers are good for markets - Baiting bears

  Sign up to get more from The Economist

  Get 3 free articles per week, daily newsletters and more.


   Email address                                                                                         Sign up




  About The Economist


  Advertise                                                                               Reprints


  Careers                                                                                 Media Centre




  Terms of Use                                                                            Privacy


  Cookie Policy                                                                           Manage Cookies


  Accessibility                                                                           Modern Slavery Statement



  Copyright © The Economist Newspaper Limited 2019. All rights reserved.




                                                                           Subscribe: 12 weeks for $12

https://www.economist.com/finance-and-economics/2018/10/11/short-sellers-are-good-for-markets                                   6/6
